DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 04/12/2022.
Allowable Subject Matter
3. 	Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Tanaka (US Pub 2015/0091536) teaches (Fig. 5) a zero current detection system, applicable to a switching regulator (Vin, HT, LT, L1, C1, Vout) comprising an inductor (L1), and the inductor having a terminal coupled to an output terminal of the switching regulator (60), and the zero current detection system comprising: a comparator (CMP2) having a positive input (+ input of CMP2) coupled to other terminal of the inductor (L1’s one end coupling node Nsw) opposite to the output terminal (Vout) of the switching regulator (Vin, HT, LT, L1, C1, Vout), and a negative input (- input of CMP2) coupled to a low voltage terminal (gnd), and an output terminal (output of CMP2) configured to output a comparison result signal; a first signal latch circuit (SRF1) having a clock terminal (SET input) configured to receive the comparison result signal (CMP2’s output coupling SRF1’s set input, using set input one type of zcd signal is used to control switches ‘HT, LT’ via ‘PG, BF1, BF2’), and an output terminal (Q output of SRF1 outputting zcd signal) configured to output a latched output signal (zcd); a delay line module (PMD) configured to start counting time (increased/decreased delay time) according to the latched output signal (Q output of SRF1 outputting zcd signal), and output a zero current detection signal (output of PMD) after counting a delay time; a voltage sampling module (using AMP1, AMP2 & CMP1) configured to sample voltages (Vsen, Verr) at different time points, to generate two sampling voltages (Vsen, Verr); and a delay control module (PG) configured to adjust a delay time of the delay line module (PMD) according to the sampling voltage (using AMP1, AMP2 & CMP1).
However, Hou et al. (“Hou”, US Pat 9444441) teaches (Fig. 2-3; col. 3 L62-col. 5 L6) a voltage sampling module (A1, 208) configured to sample in response to the zero current detection signal (A1 receiving zero-current detection of A, via 202 and M2’s operation), the node voltage at different time points (using 202, which receives A’s output, controls the timing of A1, using 210), and a delay control module (210) configured to adjust a delay time of the delay line module (206, 204) according to the sampling voltage (output of combined operation of ‘A1, 208’).
However, Tanaka and Hou collectively fail to teach (underlined and italicized feature is emphasized) “a delay control module (i.e. Applicant’s 40) configured to adjust a delay time of the delay line module (i.e. Applicant’s 30 and 22) according to voltage levels of both of the two sampling voltages (i.e. Applicant’s two sampling voltages being ‘S0, S1’ provided by the delay line module), wherein when the voltage levels of the two sampling voltages are different, the delay control module keeps the delay time of the delay line module, and when the voltage levels of the two sampling voltages are the same, the delay control module adjusts the delay time of the delay line module”.
Claims 2-10 are depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        5/11/2022







	/THIENVU V TRAN/                                                                                  Supervisory Patent Examiner, Art Unit 2839